DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
Information Disclosure Statement
The information disclosure submitted on 9/22/2021 were  filed after the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1 and 19 are amended. Claims 1-22 are presented for examination.
Response to Arguments
Applicant’s arguments filed on 10/15/2021 have been reviewed, following are the response: 
Applicant argues “The Office Action notes that the claims do not define what the first and second sample would be and that the samples are divided based on the overlapping windows, and hence the first sample would be from the second sample. First, Examiner's reference to samples is from Herber, and not Applicant's specification. Accordingly, the claims do not read on any relationship between a first sample and a second sample as the relationship between samples is taught by Herber and not Applicant's specification” However the claims do not differentiate from the claimed concept, which is By using the STFT, the audio signal 12 may be divided or separated in a number of suitable blocks and each block may be subjected to the STFT. This may allow to obtain a plurality of spectra of the audio signal, e.g., one spectrum for each block (specification). And Herber mentions [0030] FIG. 1 is a block diagram that includes an example of a Signal Enhancer system 110. The Signal Enhancer system 110 can operate in the frequency domain or the time domain. The Signal Enhancer system 110 may include a Sampler Module 112. The Sampler Module 112 may receive the input signal (X) in real time, and divide the input signal (X) into samples. During operation in the frequency domain, the Sampler Module 112 may collect sequential time-domain samples, a suitable windowing function is applied (such as the root-Hann window), and the windowed samples are converted to sequential bins in the frequency domain, such as using a FFT (Fast Fourier Transform). In an example, the Sampler Module 112 may utilize a 1024-point FFT and 44.1 kHz sampling rate. Similarly, as a final step in the Signal Enhancer system 110, the enhanced frequency-domain bins can be converted by the Sampler Module 112 to the time domain using an inverse-FFT (inverse Fast Fourier Transform), and a suitable complementary window is applied (such as a root-Hann window), to produce a block of enhanced time-domain samples. An overlap of a predetermined amount, such as at least 50%, can be used to add and window the time-domain samples prior to converting them to the frequency domain. At an output on an output line 105 of the Signal Enhancer system 110, a similar predetermined overlap, such as at least 50%, can be used when constructing the enhanced time-domain samples following conversion from the frequency-domain to the time-domain. Alternatively, the Signal Enhancer system 110 can operate in the time domain using the sequential blocks of time domain samples, and the converters may be eliminated from the Sampler Module 112. In order to simplify the discussion and figures, further discussion and illustration of the Sampler Module 112 as well as time-to-frequency and frequency-to-time conversion is omitted. Thus, as described herein, sequential samples or a sequence of samples may interchangeably refer to a time series sequence of time domain samples, or a time series sequence of frequency domain bins corresponding to time series receipt of an input signal (X) that has been sampled by the Sampler Module 112. 
Applicant further argues “Secondly, the use of overlapping windows would be known to a person of ordinary skilled in the art. They have overlaps in the time domain, each window resulting in a spectrum of the respective part of the audio signal. That is, according to Herber, 
This is not related in any way to separating a spectrum into a first portion and into a second portion.” Refer above Herber teaches for both time domain and frequency domain. 


Applicant contends “Herber teaches, to the contrary, the use of unique signal treatments implemented by a corresponding number of signal treatment lines. Claim 1 unambiguously defines that the spectrum is divided into a first portion and into a second portion. To use overlapping windows as suggested in the Office Action results in no separation of a spectrum whatsoever and leads to overlapping amounts of information and not separated amounts of information” however claim 1 defines that first portion from the second portion, which is can be read two portion from the overlapping windows and the portions will overlap or it can be a first portion from the input signal ( where input signal is a second signal) 

Applicant further contends “Herber fails to teach or suggest this claim limitation. Further, in view of the first bandwidth extender and the second bandwidth extender, the different treatment modules 301, 302, 303, 304, 305, 306 and 307 described by Herber provide for signal treatments on individual sample components of sequential samples of the input signal, see paragraph [0034]. However, the signal treatment module 300 of Fig. 3 of Herber teaches a single bandwidth extension module 301 only. This module is, in addition, fed with the input signal X and not with a spectrum and, more particularly, not with a first portion or a second portion.” But 301 can be applied to the individual slices ( Para 0039)  
With respect to claim 10, Herber in view of Nagel also does not arrive at the subject matter defined therein. In particular, Nagel fails to provide the teaching missing from Herber to arrive at Applicant's claimed invention. In particular, paragraph [0039] of Herber relates to a characteristic of the audio signal referencing bandwidth, harmonics, transients, expansion, reverberation, masking and harmonic phase alignment. None of those references teach the concept of pairs of characteristics to be separated from one another. Even if the transients of Herber, see paragraph [0039] can be assumed to have even some small similarity with part c) of claim 10 in the first signal characteristic, Herber is unable to teach the sustained signal characteristic of the audio signal. However examiner has relied on Herber alone to teach the concept of claim 10. Refer below. Further the claim remain too broad to cite “pairs of characteristics”. Additionally Herber teaches /signal enhancements  based on multiple characteristics. For e.g. even with bandwidth extension, it would be obvious to one ordinary skill in the art knowing the cut-off reference ( brickwall frequency) , which samples needs the extension 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner” of claims 1-17  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “separating, extending, extending, for acquiring, phase shifting, suppressing, subtracting, filtering, and acquiring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner – ( Fig 1, Processor 32, Fig 16) 
Claim limitation “anti roughness filter, high and low pass filter and  combiner” of claims 18   has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “phase shifting, filtering and combining ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18   has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
anti roughness filter, high and low pass filter and  combiner – (  Processor, Para 0029 Fig 16) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 10-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Herber ( US Pub: 20160329061) 


Regarding claim 1, Heber teaches an apparatus for processing an audio signal, the apparatus comprising:  a separator for  receiving a spectrum of the audio signal ( divided in the frequency domain, Para 0030, 0056, 0065; The Signal Enhancer system 110 can operate in the frequency domain or the time domain, Para 0030)   and for  separating a first portion of a spectrum of the audio signal from a second portion of the spectrum of the audio signal, the first portion comprising a first signal characteristic and the second portion comprising a second signal characteristic ( divide the input signal, Para 0030-0031; different signal treatments for the sample by sample basis, Para 33-0034) ;  a first bandwidth extender for extending a bandwidth of the first portion using first parameters associated with the first signal characteristic, for acquiring a first extended portion (Signal treatments may be derived for missing parts of the audio signal that correspond to the characteristic of the respective treatment module. Accordingly, the signal treatments may effectively supply replacement portions of various different characteristics of the audio signal that are identified as missing from individual sample components in a series of samples. Thus, some of the sample components in a series where lost parts of a respective characteristic are identified may have signal treatments applied, while other sample components in the sequence where no missing parts of the respective characteristic are identified may have no signal treatments applied, Para 0039; bandwidth extension is applied to samples, Para 0039, Para 0040, --68-0069)  a second bandwidth extender for extending a bandwidth of the second portion using second parameters associated with the second signal characteristic, for acquiring a second extended portion ( bandwidth extension to a sample, wherein there are sequential samples, and each sample has some different characteristics, Para 0039, 0068, 0096-0097, Fig 11 showing the bandwidth extension results of a short  block of audio signal; In FIG. 3, the Signal Treatment Module 300 may include one or more treatment modules (301, 302, 303, 304, 305, 306, and 307) to derive Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for individual sample components of respective sequential samples of either an audio signal, or a spatial slice stream produced from an audio signal. Each of the treatment modules (301, 302, 303, 304, 305, 306, and 307) may derive Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for different characteristics related to the audio signal or spatial stream. Example audio signal characteristics include bandwidth, harmonics, transients, expansion, reverberation, masking and harmonic phase alignment, Para 0038-0039) ; and a combiner configured for using the first extended portion and the second extended portion for acquiring an extended combined audio signal( In FIG. 5 each of the “n” Signal Enhancers 110 produces an enhanced output stream (YSS1, YSS2, YSS3, . . . , YSSn) on an enhanced output stream line 502. The “n” output streams are combined at a summing module 503 to produce the output signal (Y) on the output line 105. Improved performance of the system may be obtained when operating separate Signal Enhancer systems 110 on individual spatial slice streams since each Signal Enhancer system 110 may operate on more isolated sample components of the audio input signal 104, and may thus be better able to derive appropriate Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for each spatial slice stream (XSSn). Any number of different Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) may be independently derived for different sample components included in samples of each of the respective spatial slice streams (XSSn), Para 0038;Once the appropriate treatments have been applied to each of the spatial slices, the enhanced output streams (YSS1, YSS2, YSS3, . . . , YSSn) 502 from each of the spatial slices may be combined at a summing module 503 to produce the composite output signal (Y) on the output line 105, Para 0054) 

Regarding claim 2, Heber as above in claim 1, teaches wherein the first bandwidth extender is configured for extending the bandwidth of the first portion by adding spectral components to the first portion, wherein the second bandwidth extender is configured for extending the bandwidth of the second portion by adding spectral components to the second portion ( FIGS. 11a and 11b illustrate example results of the operation of the Bandwidth Extension module 301. FIG. 11a shows a spectral view (frequency-domain) of a short block of an audio signal before and after it has been compressed by a perceptual audio codec. The curve of the original signal is shown, where it can be seen that significant signal energy continues up to the Nyquist frequency. The compressed audio signal curve shows this same signal after it has been compressed by a perceptual audio codec. In FIG. 11a, it can be seen that, above a certain cut-off frequency (Fx), the signal components have been discarded, and what remains is simply low-level noise. FIG. 11b shows a spectral view of an example of a short block of a compressed audio signal before and after it has been processed by the Bandwidth Extension module 301. Here the compressed audio signal is illustrated with the signal components above the cut-off frequency (Fx) discarded. The curve of the same compressed audio signal after it has been processed by the Bandwidth Extension module 301 is included in FIG. 11b. It can be seen that new signal components have been generated above the cut-off frequency (Fx). These new signal components have been generated based on, and/or using at least some of the signal components below the cut-off (Fx), Para 0098-0099) 


Regarding claim 10, Herber as above in claim 1, teaches  wherein the first signal characteristic is one of e) a middle frequency range of the spectrum;  f) a direct signal characteristic of the audio signal; g) a transient characteristic of the audio signal; h) a speech characteristic of the audio signal; and i) a tonal characteristic of the audio signal and wherein, for a) to d) of the first signal characteristic, the second signal characteristic is: e) side frequency range of the spectrum; f) an ambient signal characteristic of the audio signal;  g) a sustained signal characteristic of the audio signal; and h) a non-speech characteristic of the audio signal; or i) a non-tonal signal characteristic of the audio signal ( tonal signal, Para 0052, middle harmonic frequency, Para 0040-0042) 

Regarding claim 11, Herber as above in claim 1, teaches wherein the first signal or the second characteristic is one of a) based on a mid-side signal decomposition b) a direct signal characteristic of the audio signal;  c) a tonal characteristic of the audio signal; and d) a transient characteristic of the audio signal; and e) a speech characteristic of the audio signal; and wherein, for a) to e) of the first signal characteristic, the portion comprising the second signal characteristic is the remaining signal from a difference of the input signal and the portion comprising the first signal characteristics from a) to e) ( tonal characteristics of the signal, Para 0052) 

Regarding claim 12, Herber as above in claim 1, teaches  wherein the audio signal comprises a plurality of frames and wherein the apparatus comprises a signal analyzer configured for analyzing, for each frame, the spectrum of the audio signal for a characteristic indicating that an audio signal was subjected to an artificial bandwidth limitation of the audio signal and for determining a cut-off frequency in the audio signal ( cutoff frequency of the input signal, Para 0040) ; wherein the apparatus is configured for using the first and second parameters for a frame comprising a characteristic relating to the artificial bandwidth limitation; and wherein the apparatus is configured for using third parameters for the first bandwidth extender and fourth parameters for the second bandwidth extender for frames comprising a characteristic  ( limitation of different signal and bandwidth extender based on that, Para 0040) 

Regarding claim 13, Herber as above in claim 1, teaches , wherein the apparatus comprises a lookup-table comprising a plurality of first parameters associated with a corresponding plurality of signal modification parameters and a plurality of second parameters associated with a corresponding plurality of signal modification parameters; wherein the apparatus comprises a signal analyzer for analyzing the spectrum for a modification applied to the audio signal; wherein the apparatus is configured for deriving a modification parameter associated with the modification; and for deriving the first parameter and the second parameter using the lookup-table and using the modification parameter (treatment based on parameter, Para 0077-0082, Fig 3)  

Regarding claim 14, Herber as above in claim 13, teaches wherein the apparatus is configured for deriving a steepness of a slope of the spectrum as modification parameter (steepness, Fig 9B) 

Regarding claim 15, Herber as above in claim 14, teaches, wherein the apparatus is configured for analyzing the spectrum using a spectral difference function ( fig 9a-9b, Fig 3) 


Regarding claim 19, arguments analogous to claim 1, are applicable. In addition Herber teaches the method which is performed by the apparatus as in claim 1  ( method, Claim 23, Fig 3) 
Regarding claim 21, arguments analogous to claim 1, are applicable. In addition Herber teaches . A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal as in claim 1 ( Para 0106, 0109) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:  20120221342 ) 


Regarding claim 3, Heber as above in claim 1, teaches the concept of Bandwidth extension however does not explicitly teaches  the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion and for 

However Oshikiri  teaches the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion ( duplicate to acquire the first extended band, Para 0095, Claim 1) ; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion ( duplicate to acquire the second extended band, Claim 1) and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion ( combine, Claim 1) 
It would have been obvious having the teachings of Herber to further Oshikiri before effective filing date since bandwidth extension is well known concept to reconstruct a audio signal and Oshikiri teaches a concept of copying to extend bandwidth to reconstruct the audio signal ( Para 0095, Oshikiri) 

Regarding claim 4, Herber modified by  Oshikiri as above in claim 3, teaches  wherein the part of the first portion comprises a first frequency range ranging from a first intermediate frequency of the first portion to a maximum frequency of the first portion; and  wherein the part of the second portion comprises a second frequency range ranging from a second intermediate frequency of the second portion to a maximum frequency of the second portion ( different frequencies, Claim 1 and Claim 5)  


Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:   20120221342 )  and further in view of Oshikiri ( US Pub 20090157413) hereinafter Oshikiri1


However Oshikiri1 teaches wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion  ( Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained, Para 0051, Fig 4) 
It would have been obvious having the teachings of Herber and Oshikiri to further include the concept of Oshikiri1 before effective filing date since FIG. 5A shows a low band decoded spectrum obtained by conventional encoding/decoding processing. FIG. 5B shows the spectrum obtained by filtering the decoded spectrum shown in FIG. 5A through an inverse filter with inverse characteristics of the spectral envelope. In this way, by filtering the low band decoded spectrum through the inverse filter with the inverse characteristics of the spectral envelope, the low band spectrum is flattened. Then, as shown in FIG. 5C, The low band spectrum is duplicated to the high band a plurality of times (here, two times), and the high band is encoded. The low band spectrum is already flattened as shown in FIG. 5B, and so, when the high band is encoded, discontinuity in spectral energy caused by the spectral envelope such as described above does not occur. Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained ( Para 0051, Fig 5, Oshikiri1)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Sorenson ( US Pub: 20190051286) 


However Sorenson teaches wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion ( whitening after the bandwidth extension, Para 0029, Fig 3) 
It would have been obvious having the teachings of Herber to further include the whitening part of Sorenson before effective date since its known in the art that whitening process can remove coarse structure within the original or low band portion of the speech signal ( Para 0037, Sorenson) 
Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Nagel ( US Pub: 20150187360)  

Regarding claim 7, Herber as above in claim 1, does not explicitly teaches  wherein the first bandwidth extender comprises a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion
However Nagel  teaches a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion ( phase continuation after bandwidth extension ( copy up method), Para 0100-0101, Fig 11-13)  
It would have been obvious having the teachings of Herber to further include the teachings of Nagel before effective filing date to remove the roughness caused by bandwidth extension ( Para 0007, Nagel) 
Regarding claim 8, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for phase shifting the first extended portion or a signal derived thereof so as to acquire a first phase shifted ( phase continuation, Para 0100-0101, Fig 11-13) 
Regarding claim 9, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for applying a first phase shift and wherein the second anti-roughness filter is configured for applying a second phase shift ( phase continuation, Para 0100-101, Fig 11-13)  
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Kuntz ( WO 2012/025282) 

Regarding claim 16, Herber as above in claim 1, does not explicitly teaches wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing 30transient portions in the audio signal so as to acquire a first modified audio signal, wherein the separator is configured for acquiring the first portion based on the first modified audio signal; a subtractor for subtracting the first modified audio signal from the audio signal so as 35to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal.

However Kuntz teaches , wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing transient portions in the audio signal so as to acquire a first modified audio signal ( reducing the transient portion, Page 20) , wherein the separator is configured for acquiring the first portion based on the first modified audio signal ( transient separation, Page 20-21) ; a subtractor for subtracting the first modified audio signal from the audio signal so as to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal ( transient reduced signal, Page 20-21) 
( Page 21, Kuntz) 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Baumgarte ( US Pub:  20110054911 )

Regarding claim 17, Herber as above in claim 1, does not explicitly teaches wherein the combiner is a first combiner, the apparatus comprising:  5a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal;  10and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal However Baumgarte teaches  wherein the combiner is a first combiner, the apparatus comprising:  a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired ( High pass filtering, Fig 4) ; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal ( low pass filtering, Fig 4) ;  and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal ( adder for combing, Fig 4, Para 0059-0061) 
It would have been obvious having the teachings of Herber to further include the teachings of Baumgarte before effective date to reconstruct the audio signal

Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of McGrath ( US Pub: 20120321105) and further in view of Li ( US Pat 9741360) 


 ( frequency dependent delay of the signal, Para 0060-0068, Fig 5) ; filtering the shifted signal using a high-pass filter so as to acquire a first filtered signal ( filtering with high pass filter, Fig 5, Para 0060-0068) ;  filtering the audio signal using a low-pass filter so as to acquire a second filtered signal ( filtering with low pass filter, Para 0060-0068) ; combining the first filtered signal and the second filtered signal so as to acquire an enhanced audio signal,   when said computer program is run by a computer ( combing the signal, Fig 5) 
McGrath does not explicitly mentions the frequency delay as a phase shift 
However Li teaches frequency delay as a phase shift (In the frequency domain, a delay operation corresponds to a phase shifting. Hence the extracted speech signal can be written as, Col 6, Line 25-31) 
It would have obvious having the teachings of McGrath to have the concept of Li as a frequency delay since its well known in the art to have phase shifting in a frequency domain ( Col 6, line 25-31, Li) 
Regarding claim 18, arguments analogous to claim 22,  are applicable In addition McGrath teaches an apparatus ( abstract, Fig 5) 
Regarding claim 20, arguments analogous to claim 22, are applicable. In addition McGrath teaches a method ( Abstract, Fig 5)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10199049 – generally describes the concept of bandwidth on the portion of the audio signal in frequency domain and combine them to generate the output signal


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674